--------------------------------------------------------------------------------

 
Exhibit 10.1
Stock Exchange Agreement



STOCK EXCHANGE AGREEMENT


This STOCK EXCHANGE AGREEMENT (the “Agreement “) is dated as of November 27,
2013 by and among Duma Energy Corp., a Nevada corporation (“DUMA”), Hydrocarb
Corporation, a Nevada corporation (“HCN”), and each person listed on Exhibit A
who are owners of shares of common stock or preferred stock of HCN (the
“SELLERS”), and each person listed on Exhibit B who own rights to acquire DUMA
common stock (the “RIGHTS HOLDERS”).


R E C I T A L S
 
A.
SELLERS own the number of shares of common stock or preferred stock of HCN set
forth on Exhibit A.



B.
HCN is a privately owned corporation.



C.
DUMA is a publicly traded company that desires to acquire 100% of the
outstanding shares of common stock and preferred stock of HCN.



D.
RIGHTS HOLDERS own rights to receive future issuance of DUMA common stock.




E. HCN requires and DUMA desires to remove the market overhang caused by the
outstanding rights by exchanging the rights for common stock.




F. In anticipation of the transaction hereon, HCN accepted 1,859,879 shares of
unregistered DUMA common stock at market value as full payment for DUMA’s
indebtedness to HCN in the amount of $3,589,567.




G. Prior to signing of this definitive agreement it is required that a 3rd party
potential resource estimate be received from Netherland Sewell and Associates.



AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto,
intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------

ARTICLE I


ACQUISITION OF HCN  STOCK BY DUMA


1.1          Acquisition of HCN. In the manner and subject to the terms and
conditions set forth herein, DUMA shall acquire from SELLERS, 100% of the issued
and outstanding shares of common stock and preferred stock of HCN (the “HCN
shares of stock”)


1.2          Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
“Exchange”) shall become effective on the Closing Date as defined herein.


1.3          Consideration.


(a)        In connection with the acquisition of the HCN shares of stock, DUMA
will issue to SELLERS 25,190,000 restricted shares of DUMA common stock and DUMA
preferred Stock with similar features as the HCN preferred stock (the “DUMA
Shares”) on the basis of one share of DUMA common stock for each 0.36569524276
shares of common stock of HCN, and one for one shares of preferred stock with
the same features as the HCN preferred stock.


(b)        If the outstanding shares of DUMA Common Stock are changed into a
different number or class of shares by reason of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization, or other similar transaction, then
the number of shares of Common Stock shall be appropriately adjusted.


(c)        No fractional shares of DUMA Common Stock shall be issued in
connection with this Agreement, and no certificates or scrip for any such
fractional shares shall be issued.


(d)            In connection with the exchange of the rights for common stock,
DUMA will issue to the RIGHTS HOLDERS 22,410,000 restricted shares of DUMA
common stock
 
(f)             In connection with the acquisition of the HCN shares of
preferred stock, DUMA will designate and issue to Kent Watts, not less than
$3,275,200 worth of DUMA Series A Preferred Stock with features similar to the
HCN preferred stock such as a $400 per share face value, a 7% dividend,
conversion rights into common at $2 per share, and the same common stock voting
rights as the number of common shares the Series A Preferred stock can be
converted into.  With the above terms filed in a Preferred Stock Series A
designation with the Nevada Secretary of State, Kent Watts would receive not
less than 8,188 shares of Series A preferred stock at closing. This preferred
stock amount is not expected to be less but may increase nominally by the
closing date.
 

 
1.4
Noted Third Party Report



Netherland, Sewell & Associates Inc. has assigned 1.1 billion barrels of
unrisked potential in-place oil resources in the Oponono Prospect located in a
portion Hydrocarb’s concession in the Owambo Basin of Northern Namibia. Unrisked
potential recoverable oil resources from this single prospect range from 46 to
295 million barrels of oil (MMBO). Approximately 15% of Hydrocarb’s 21,300
square km (5.3 million acre) concession has been explored with 2D seismic data.
The remaining 85% of the concession is currently unexplored with plans for
future regional 2D seismic exploration. Should a commercial oil discovery be
made in the future, with an unrisked average recoverable resource estimate of
170 MMBO and with the expected number of common stock outstanding at the closing
of this Agreement, then this would be equivalent to 2.74 barrels of unrisked
recoverable resource oil per share with no value being placed on the 85% of the
concession still to be explored.

--------------------------------------------------------------------------------

1.5          Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) DUMA shall deliver a schedule relating to DUMA which, along with
the reports of DUMA filed with the Securities and Exchange Commission, shall be
referred to as the “DUMA Disclosure Schedule” , and (b) SELLERS and HCN shall
deliver a schedule relating to SELLERS and HCN (the “HCN Disclosure Schedule”
and collectively with the DUMA Disclosure Schedule, the “Disclosure Schedules”)
setting forth the matters required to be set forth in the Disclosure Schedules
as described elsewhere in this Agreement. The Disclosure Schedules shall be
deemed to be part of this Agreement.


1.6          Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the HCN shares of common stock and DUMA
Shares.


ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING


DUMA, SELLERS and HCN (the “PARTIES”) covenant that between the date hereof and
the Closing Date (as hereinafter defined):


2.1          Access by PARTIES.  The PARTIES shall give to each other and their
legal counsel, accountants and other representatives, throughout the period
prior to the Closing Date, full access, during normal business hours, to (a) all
of their books, contracts and records of and shall furnish to each other, during
such period, with all information as they may reasonably request concerning each
other, and (b) provide for inspection of properties of each other.


2.2          Conduct of Business. During the period from the date hereof to the
Closing Date, the business of DUMA and HCN shall be operated by the respective
entities in the usual and ordinary course of such business and in material
compliance with the terms of this Agreement. Without limiting the generality of
the foregoing:
 
(a)           DUMA and HCN, respectively, shall each use their reasonable
efforts to (i) keep available the services of the present agents of DUMA and
HCN; (ii) complete or maintain all existing material arrangements; (iii)
maintain the integrity of all confidential information of DUMA and HCN; and (iv)
comply in all material respects with all applicable laws; and
 
(b) As expected and agreed under this Agreement, prior to closing, HCN will be
selling its interest in 1,859,879 of Duma common stock shares for a note
receivable from a 3rd party. Except as contemplated by this Agreement, DUMA and
HCN shall not (i) sell, lease, assign, transfer or otherwise dispose of any of
their material assets or property including cash; (ii) agree to assume,
guarantee, endorse or in any way become responsible or liable for, directly or
indirectly, any material contingent obligation; make any material capital
expenditures; (iii) enter into any transaction concerning a merger or
consolidation other than with the other party hereto or liquidate or dissolve
itself (or suffer any liquidation or dissolution) or convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of related
transactions, all or a substantial part of its property, business, or assets, or
stock or securities convertible into stock of any subsidiary, or make any
material change in the present method of conducting business; (iv) declare or
pay any dividends or make any other distribution (whether in cash or property)
on any shares of its capital stock or purchase, redeem, retire or otherwise
acquire for value any shares of its capital stock or warrants or options whether
now or hereafter outstanding; (v) make or suffer to exist any advances or loans
to, or investments in any person, firm, corporation or other business entity not
a party to this Agreement; (vi) enter into any new material agreement or be or
become liable under any new material agreement, for the lease, hire or use of
any real or personal property; (vii) create, incur, assume or suffer to exist,
any mortgage, pledge, lien, charge, security interest or encumbrance of any kind
upon any of its property or assets, income or profits, whether now owned or
hereafter acquired; or (viii) agree to do any of the foregoing.

--------------------------------------------------------------------------------

2.3          Exclusivity. The PARTIES from the date hereof, until the Closing
Date (unless this Agreement shall be earlier terminated as hereinafter
provided), shall not hold discussions with any person or entity, other than each
other concerning the Exchange, nor solicit, negotiate or entertain any
inquiries, proposals or offers from others, nor, except in connection with the
normal operation of DUMA's respective business, or as required by law, disclose
any confidential information to any person other each other.


2.4          DUMA Board Approval. The Board of Directors of DUMA has determined
that this Agreement is in the best interests of its stockholders and has
approved and adopted this Agreement and the terms of the Exchange.   This
Agreement constitutes, and all other agreements contemplated hereby will
constitute, when executed and delivered by DUMA, the valid and binding
obligation of DUMA, enforceable in accordance with their respective terms.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF DUMA


Except as set forth in the DUMA Disclosure Schedule (which incorporates all the
reports of DUMA filed with the United States Securities and Exchange Commission)
DUMA represents and warrants to SELLERS and HCN as follows:
 
3.1 Organization and Standing. DUMA is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. DUMA has
all requisite corporate power to carry on its business as it is now being
conducted and is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where such qualification is necessary
under applicable law except where the failure to qualify (individually or in the
aggregate) will not have any material adverse effect on the business or
prospects of DUMA. The copies of the Articles of Incorporation and Bylaws of
DUMA, as amended to date, which have been delivered to SELLERS and HCN, are true
and complete copies of these documents as now in effect.

--------------------------------------------------------------------------------

 
3.2
Capitalization.



(a)        The number of shares of capital stock which are issued and
outstanding is set forth in the DUMA Disclosure Schedule.   All of such shares
of capital stock that are issued and outstanding are duly authorized, validly
issued and outstanding, fully paid and nonassessable, and were not issued in
violation of the preemptive rights of any person. Other than as set forth in the
DUMA Disclosure Schedule, there are no subscriptions, warrants, rights or calls
or other commitments or agreements to which DUMA is a party or by which it is
bound, pursuant to which DUMA is or may be required to issue or deliver
securities of any class. Other than as set forth herein, in the DUMA Disclosure
Schedule, there are no outstanding securities convertible or exchangeable,
actually or contingently, into common stock or any other securities of DUMA.


(b)        To DUMA’S knowledge, all outstanding shares of DUMA capital stock
have been issued and granted in compliance with all applicable securities laws
and other applicable legal requirements.


(c)                DUMA may be obligated to issue to the Rights Holders shares
that are currently unvested, unearned or contingently issuable (“Unvested
Shares”) as set forth in the DUMA Disclosure Schedule.


3.3          Subsidiaries. The subsidiaries of DUMA are:
Penasco Petroleum Inc., a Nevada corporation; Galveston Bay Energy, LLC, a Texas
limited liability company; SPE Navigation I, LLC, a Nevada limited liability
company; and Namibia Exploration, Inc., a Nevada corporation.


3.4          Authority. DUMA’s Board of Directors has determined that the
Exchange is fair to and in the best interests of DUMA’s stockholders. The
execution, delivery and performance by DUMA of this Agreement have been duly
authorized by all necessary action on the part of DUMA. DUMA has the absolute
and unrestricted right, power and authority to perform its obligations under
this Agreement. This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by DUMA in
accordance herewith, the valid and binding obligations of DUMA, enforceable in
accordance with their respective terms.
 
3.5          Assets. DUMA’s assets are set forth in the DUMA Disclosure
Schedule.


3.6          Contracts and Other Commitments. DUMA’s contracts or agreements are
set forth in the DUMA Disclosure Schedule,

--------------------------------------------------------------------------------

3.7          Litigation. There is no claim, action, proceeding, or investigation
pending or, to its knowledge, threatened against or affecting DUMA before or by
any court, arbitrator or governmental agency or authority which, in its
reasonable judgment, could have a material adverse effect on the operations or
prospects of DUMA. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against DUMA or
asserted against DUMA that has not been paid.


3.8          Taxes. For purposes of this Agreement, (A) “Tax” (and, with
correlative meaning, “Taxes”) shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
“Returns” shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)             DUMA has filed and paid or DUMA will pay in full or has
adequately reserved against all Taxes otherwise assessed against it through the
Closing Date.
 
(b)             DUMA is not a party to any pending action or proceeding by any
governmental authority for the assessment of any Tax, and, to the knowledge of
DUMA, no claim for assessment or collection of any Tax related to DUMA has been
asserted against DUMA that has not been paid. There are no Tax liens upon the
assets of DUMA. There is no valid basis, to DUMA's knowledge, for any
assessment, deficiency, notice, 30-day letter or similar intention to assess any
Tax to be issued to DUMA by any governmental authority.


3.9          Compliance with Laws and Regulations. DUMA has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of DUMA is conducted or
to which DUMA is subject, including all requisite filings with the SEC. DUMA has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.10        Hazardous Materials. To the knowledge of DUMA, DUMA has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of “Hazardous
Materials.” As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.
 
3.11 No Breaches. The making and performance of this Agreement will not (i)
conflict with or violate the Articles of Incorporation or the Bylaws of DUMA,
(ii) violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which DUMA is a party or by which DUMA or any of its
businesses, or operations may be bound or affected or (iii) result in any breach
or termination of, or constitute a default under, or constitute an event which,
with notice or lapse of time, or both, would become a default under, or result
in the creation of any encumbrance upon any material asset of DUMA under, or
create any rights of termination, cancellation or acceleration in any person
under, any contract.

--------------------------------------------------------------------------------

3.12        Employees. DUMA has no employees that are represented by any labor
union or collective bargaining unit.


3.13        Financial Statements. Year end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the “Financial Statements”). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of DUMA for the periods indicated, prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied. There are no assets of DUMA the value of which is materially overstated
in said balance sheets.


3.14        Absence of Certain Changes or Events. Except as set forth in the
DUMA Disclosure Schedule, since July 31, 2012 (the “Balance Sheet Dates”), there
has not been


(a)        any material adverse change in the financial condition, properties,
assets, liabilities or business of DUMA;


(b)        any material damage, destruction or loss of any material properties
of DUMA, whether or not covered by insurance;


(c)        any material adverse change in the manner in which the business of
DUMA and has been conducted;


(d)        any material adverse change in the treatment and protection of trade
secrets or other confidential information of DUMA; and


(e)        any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which DUMA has reason to believe, might be
expected to result in, a material adverse change in the business or prospects of
DUMA.


3.15        Government Licenses, Permits, Authorizations. DUMA has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted (“Licenses and Permits”). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
DUMA, threatened.
 
3.16 Employee Benefit Plans. Except as set forth in the DUMA Disclosure
Schedule:


(a) DUMA has no bonus, material deferred compensation, stock purchase,
supplemental unemployment benefits, profit-sharing, pension or retirement plan.

--------------------------------------------------------------------------------

(b)        DUMA has not maintained, sponsored or contributed to, any employee
pension benefit plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) or any similar pension benefit
plan under the laws of any foreign jurisdiction.


(c)        Except as set forth in the DUMA Disclosure Schedule, neither the
execution, delivery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of DUMA, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17        Business Locations. The business locations of DUMA are set forth in
the DUMA Disclosure Schedule.


3.18        Intellectual Property. DUMA owns no intellectual property of any
kind. DUMA is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.


3.19        Governmental Approvals. Except as set forth in the DUMA Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by DUMA with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with DUMA’s execution, delivery and performance of this
Agreement. Except as set forth in the DUMA Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of DUMA to
enable DUMA to enter into and carry out this Agreement.


3.20        Transactions with Affiliates. Except as set forth in the DUMA
Disclosure Schedule, DUMA is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from DUMA; nor are there any transactions
of a continuing nature between DUMA and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of DUMA for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term (i)”Affiliate” shall mean any person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. As used in the foregoing definition,
the term (ii) “control” shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(iii) “person” shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other entity.

--------------------------------------------------------------------------------

3.21        No Distributions. DUMA has not made nor has any intention of making
any distribution or payment to any of its shareholders with respect to any of
its shares prior to the Closing Date.


3.22        Liabilities. DUMA has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise (“Liabilities”), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the DUMA Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
DUMA, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and DUMA Disclosure Schedule.


3.23        Accounts Receivable. DUMA accounts receivable are set forth in the
DUMA Disclosure Schedule,


3.24        Insurance. DUMA’s insurance policies are set forth in the DUMA
Disclosure Schedule,


3.25        No Omission or Untrue Statement. No representation or warranty made
by DUMA in this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading as of the date hereof
and as of the Closing Date.


ARTICLE IV-A


REPRESENTATIONS AND WARRANTIES OF HCN


Except as set forth in the HCN Disclosure Schedule, HCN jointly and severally
represent and warrant to DUMA as follows as of the date hereof and as of the
Closing Date:


4.1          Organization and Standing of HCN. HCN is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
has the corporate power to carry on its business as now conducted and to own its
assets and is duly qualified to transact business as a foreign corporation in
each state where such qualification is necessary except where the failure to
qualify will not have a material adverse effect on the business or prospects of
HCN. The copies of the Articles of Incorporation and Bylaws of HCN, as amended
to date, and made available to DUMA, are true and complete copies of those
documents as now in effect.


4.2          Authority. The Board of Directors of HCN has approved of this
agreement.


4.3          No Conflict. The making and performance of this Agreement will not
(i) conflict with the Articles of Incorporation or the Bylaws of HCN, (ii)
violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which HCN is a party or by which HCN or any of their
material assets, business, or operations may be bound or affected or (iii)
result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of HCN, or create any rights of termination, cancellation, or acceleration
in any person under any material agreement, arrangement, or commitment.

--------------------------------------------------------------------------------

4.4          Properties. Except as set forth in the HCN Disclosure Schedule, HCN
has good and marketable title to all of the assets and properties which it
purports to own as reflected on the balance sheet included in the HCN Financial
Statements (as hereinafter defined), or thereafter acquired.


4.5          Capitalization of HCN. The authorized capital of HCN consists of
500,000,000 shares of common stock, of which 68,882,493 shares of common stock
are issued and outstanding and 10,000 shares of preferred stock of which 8,188
are outstanding.  There are no other classes of securities authorized for
issuance by HCN.   Such outstanding shares of stock are duly authorized, validly
issued, fully paid, and non-assessable. As of the date hereof, there were no
outstanding options, warrants or rights of conversion or other rights,
agreements, arrangements or commitments relating to the securities of HCN or
obligating HCN to issue or sell shares of common stock. To HCN’S knowledge, all
outstanding shares of common stock of HCN have been issued and granted in
compliance with all applicable legal requirements.
 
4.6          Governmental Approval; Consents. No authorization, license, permit,
franchise, approval, order or consent of, and no registration, declaration or
filing by HCN with any governmental authority, domestic or foreign, federal,
state or local, is required in connection HCN’s execution, delivery and
performance of this Agreement. Except as set forth in the HCN Disclosure
Schedule, no consents of any other parties are required to be received by or on
the part of HCN to enable HCN to enter into and carry out this Agreement.


4.7          Adverse Developments. Since December 31, 2012, there have been no
material adverse changes in the assets, liabilities, properties, operations or
financial condition of HCN, and no event has occurred other than in the ordinary
and usual course of business or as set forth in the HCN Financial Statements
which could be reasonably expected to have a materially adverse effect upon HCN.


4.8          Taxes. HCN has duly filed all returns required to be filed. All
such returns were, when filed, accurate and complete in all material respects
and were prepared in conformity with applicable laws and regulations. HCN has
paid in full all taxes through the Closing Date. HCN is not a party to any
pending action or proceeding by any governmental authority for the assessment of
any tax, and, to the knowledge of HCN, no claim for assessment or collection of
any tax has been asserted against HCN that have not been paid. There are no tax
liens upon the assets of HCN. There is no valid basis, to HCN's knowledge, for
any assessment, deficiency, notice, 30-day letter or similar intention to assess
any tax to be issued to HCN by any governmental authority.


4.9          Litigation. There is no material claim, action, proceeding, or
investigation pending or, to their knowledge, threatened against or affecting
HCN before or by any court, arbitrator or governmental agency or authority.
There are no material decrees, injunctions or orders of any court, governmental
department, agency or arbitration outstanding against HCN.



--------------------------------------------------------------------------------

4.10        Compliance with Laws and Regulations. HCN has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.
 
4.11        Governmental Licenses, Permits and Authorizations. HCN has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12        Liabilities. HCN has no material direct or indirect Liabilities
whether or not of a kind required by generally accepted accounting principles to
be set forth on a financial statement.


4.13        [reserved]


4.14        Contracts and Other Commitments. HCN has made or will make available
to DUMA a copy of all its material contracts. All such contracts are valid and
binding upon HCN and are in full force and effect and are enforceable in
accordance with their respective terms. No such contracts are in breach, and no
event has occurred which, with the lapse of time or action by a third party,
could result in a material default under the terms thereof. To HCN’S knowledge,
no stockholder of HCN has received any payment from any contracting party in
connection with or as an inducement for causing HCN to enter into any such
contract.


4.15        Absence of Certain Changes or Events. Since December 31, 2012 (the
“Balance Sheet Date”), there has not been:


(a)        any material adverse change in the financial condition, properties,
assets, liabilities or business of HCN;


(b)        any material damage, destruction or loss of any material properties
of HCN, whether or not covered by insurance;


(c)        any material adverse change in the manner in which the business of
HCN and has been conducted;


(d)        any material adverse change in the treatment and protection of trade
secrets or other confidential information of HCN; and



--------------------------------------------------------------------------------

(e)        any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which HCN has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
HCN.


4.16        Financial Statements. At or prior to the Closing HCN will provide
financial statements for the years ending December 31, 2012 and the interim
periods thereafter.  There are no assets of HCN the value of which will be
materially overstated in said balance sheets.
 
4.17        HCN Intellectual Property. All trademarks, trade names, service
marks, service names, brand names, copyrights and patents are owned by HCN, free
and clear of all liens, claims, security interests and encumbrances of any
nature whatsoever. HCN is not currently in receipt of any notice of any
violation or infringements of, and is not knowingly violating or infringing, the
rights of others in any trademark, trade name, service mark, copyright, patent,
trade secret, know-how or other intangible asset. HCN has not (i) licensed any
of the material proprietary assets to any person or entity on an exclusive
basis, or (ii) entered into any covenant not to compete or agreement limiting
its ability to exploit fully any proprietary asset or to transact business in
any market or geographical area or with any person or entity.


4.18        Subsidiaries. The HCN Disclosure Schedule sets forth HCN’s
subsidiaries.


4.19        Hazardous Materials. To the knowledge of HCN, HCN has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of “Hazardous Materials.” As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated which is found to be toxic or harmful to humans or the environment
when present in certain amounts or quantities.


4.20        Employees. HCN has no employees that are represented by any labor
union or collective bargaining unit.


4.21        Employee Benefit Plans. The HCN Disclosure Schedule or related
pre-closing due diligence performed has or will identify each salary, bonus,
material deferred compensation, material incentive compensation, stock purchase,
stock option, severance pay, termination pay, hospitalization, medical,
insurance, supplemental unemployment benefits, profit-sharing, pension or
retirement plan, program or material agreement.

--------------------------------------------------------------------------------

4.22        Business Locations. The business locations of HCN are set forth in
the HCN Disclosure Schedule or will be provided as part of pre-closing due
diligence.


4.23        Insurance. The insurance policies of HCN are set forth in the HCN
Disclosure Schedule or will be provided as part of pre-closing due diligence.


4.24        No Omission or Untrue Statement. To the best of each party’s
knowledge, no representation or warranty made by HCN in this Agreement contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary to make the statements contained herein or
therein not misleading as of the date hereof and as of the Closing Date.
 
ARTICLE V


CLOSING


5.1          Closing. The Exchange shall be completed on the first business day
after the day on which the last of the conditions contained in this Article V is
fulfilled or waived (the “Closing Date”); provided, however, that in no event
shall the Closing occur later than December 9, 2013 unless otherwise agreed to
by the parties. The Closing shall take place as the parties may agree. At the
Closing, DUMA, HCN and SELLERS shall make the deliveries contemplated by this
Agreement, and in accordance with the terms of this Agreement.


5.2          DUMA’s Closing Deliveries. At the Closing, in addition to documents
referred elsewhere, DUMA shall cause to be delivered to HCN and the SELLERS:


(a)        a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of DUMA, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that DUMA has
complied with or performed in all material respects all terms, covenants and
conditions to be complied with or performed by DUMA on or prior to the Closing
Date;


(b)        certificates representing the DUMA Shares issuable upon consummation
of the Exchange;


(c)        A resolution of the Board of Directors have authorized and approved
the transactions set forth herein.


(d)        The DUMA Disclosure Schedule;


(e)        Such other documents as SELLERS or their counsel may reasonably
require.



--------------------------------------------------------------------------------

5.3 HCN’s Closing Deliveries. At the Closing, in addition to documents referred
to elsewhere, HCN shall deliver to DUMA:


(a)         a certificate of HCN dated as of the Closing Date that the
representations and warranties of HCN contained in this Agreement are true and
correct in all material respects and that HCN has complied with or performed in
all material respects all terms, covenants, and conditions to be complied with
or performed by HCN on or prior to the Closing Date;


(b)        certificates representing HCN shares of common stock owned by
SELLERS, duly endorsed for transfer or accompanied by a properly executed stock
power;


(c)         the HCN Disclosure Schedule;


(d)        such other documents as DUMA or its counsel may reasonably require.
 
5.3          Each SELLER’S Closing Deliveries. At the Closing, each Seller shall
deliver to DUMA:
 
All duly endorsed HCN stock certificates being exchanged pursuant to this
Agreement
 
5.4            Each RIGHTS HOLDER’S Closing Deliveries. At the Closing, each
Rights Holder shall give up 100% of their rights for future share issuance in
exchange for share issuance as specified and evidenced by their signature on
Exhibit B.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF DUMA


The obligation of DUMA to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1          Compliance by HCN and SELLERS.  HCN and SELLERS shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with in all
material respects prior to or on the Closing Date;


6.2          Accuracy of HCN and SELLERS’ Representations. HCN and SELLERS’
representations and warranties contained in this Agreement or any schedule,
certificate, or other instrument delivered pursuant to the provisions hereof or
in connection with the transactions contemplated hereby shall be true and
correct in all material respects at and as of the Closing Date (except for such
changes permitted by this Agreement) and shall be deemed to be made again as of
the Closing Date.



--------------------------------------------------------------------------------

6.3          Documents. All documents and instruments required hereunder to be
delivered by HCN and SELLERS to DUMA at the Closing shall be delivered in form
and substance reasonably satisfactory to DUMA and its counsel.


6.4          Material Adverse Change. Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
December 31, 2012 in the financial position, results of operations, assets, or
liabilities of HCN, nor shall any event or circumstance have occurred which
would result in a material adverse change in the financial position, results of
operations, assets, or liabilities of HCN.
 
6.5          Approval by Board of Directors. The Board of Directors of DUMA
shall have approved this Agreement and the transactions contemplated hereby.


6.6          Satisfaction with Due Diligence. DUMA shall have been satisfied
with its due diligence review of HCN, its subsidiaries and their operations.

6.7          Regulatory Compliance. DUMA shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


ARTICLE VII


CONDITIONS TO OBLIGATIONS OF HCN AND SELLERS


The obligation of SELLERS to consummate the Closing is subject to the following
conditions, any of which may be waived by SELLERS in their discretion.


7.1          Compliance by DUMA.  DUMA shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by them prior to or on the Closing Date.


7.2          Accuracy of Representations of DUMA. The representations and
warranties of DUMA contained in this Agreement or any schedule, certificate, or
other instrument delivered pursuant to the provisions hereof or in connection
with the transactions contemplated hereby shall be true and correct in all
material respects at and as of the Closing Date (except for changes permitted by
this Agreement) and shall be deemed to be made again as of the Closing Date.


7.3          Share Issuances. DUMA shall issue to the HCN shareholders all the
common stock and preferred stock indicated on EXHIBIT A and all the common stock
to the Rights Holders listed on Exhibit B.

--------------------------------------------------------------------------------

7.4           Documents. All documents and instruments required hereunder to be
delivered by DUMA at the Closing shall be delivered in form and substance
reasonably satisfactory to HCN and SELLERS and their counsel.


7.5          Balance Sheet. DUMA shall have no liabilities except as incurred in
the ordinary course of business, as reflected on DUMA's most recent balance
sheet.


7.6          Approval by Board of Directors.  The board of directors of HCN
shall have approved this agreement and the transactions contemplated hereby.


7.7          Satisfaction with Due Diligence. HCN and SELLERS shall have been
satisfied with their due diligence review of DUMA, its subsidiaries and their
operations


7.8          Regulatory Compliance. HCN shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


7.9               DUMA shall have received the majority written consent of its
shareholders to change its name to “Hydrocarb Energy Corporation” and to
increase its authorized number of shares to 1,000,000,000 shares of stock.
 
7.10            The DUMA board of directors shall have designated DUMA preferred
stock to be issued to Kent Watts in exchange for his HCN preferred stock and
having similar features to the HCN preferred stock.


7.11            HCN shall have sold its holdings of 1,859,879 shares of DUMA
common stock.
 
ARTICLE VIII


TERMINATION



8.1 Termination Prior to Closing.



(a)  If the Closing has not occurred in a reasonable amount of time any party
may terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or conditions of this
Agreement and such breach has prevented the timely closing of the Exchange.
Notwithstanding the above, such deadline may be extended one or more times, only
by mutual written consent of the PARTIES.

--------------------------------------------------------------------------------

   (b)    Before closing, any party may terminate this Agreement following the
insolvency or bankruptcy of the another party hereto, or if any one or more of
the conditions to Closing set forth herein shall become incapable of fulfillment
or there shall have occurred a material breach of this Agreement and either such
condition of breach shall not have been waived by the party for whose benefit
the condition was established.


ARTICLE IX


ADDITIONAL COVENANTS


9.1          Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties' obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2          Changes in Representations and Warranties of a Party. Between the
date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (a) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (b) any impending or threatened breach in any
material respect of any of the party's representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.
 
9.4          SEC Filings. The parties agree that the following filings shall be
made with the Securities and Exchange Commission (“Commission”): (a) an
information statement prepared pursuant to the requirements of Rule 14f-1 under
the Exchange Act, if required by law, shall be filed with the Commission; (b) a
report on Form 8-K will be filed with the Commission disclosing the consummation
of the Exchange, and, (c) any and all other filings necessary to comply with the
Exchange Act.

--------------------------------------------------------------------------------

9.5          Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, HCN and DUMA shall continue to conduct
and maintain their businesses in the ordinary and usual course consistent with
past practice and will not, without limitation, without the prior written
consent of the other:


(a)        Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;


(b)       Agree to, or assume guarantee, endorse or otherwise in any way be or
become responsible or liable for, directly or indirectly, any material
contingent obligation;
 
(c)       Make any material capital expenditures;


(d)       Enter into any transaction concerning a merger or consolidation other
than with the other party hereto or liquidate or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of related transactions, all or a
substantial part of its property, business, or assets, or stock or securities
convertible into stock of any subsidiary, or make any material change in the
present method of conducting business;


(e)       Declare or pay any dividends or make any other distribution (whether
in cash or property) on any shares of its capital stock or purchase, redeem,
retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)        Make any advances or loans to, or investments in any person, firm,
corporation or other business entity not a party to this Agreement;


(g)       Enter into any new material agreement or be or become liable under any
new material agreement, for the lease, hire or use of any real or personal
property; or


(h)       Create, incur, assume or suffer to exist, any mortgage, pledge, lien,
charge, security interest or encumbrance of any kind upon any of its property or
assets, income or profits, whether now owned or hereafter acquired.

--------------------------------------------------------------------------------

ARTICLE X


SECURITIES & INDEMNIFICATION


10.1        DUMA Shares Not Registered. SELLERS has been advised that the DUMA
Shares have not been and when issued, will not be registered under the
Securities Act of 1933, the securities laws of any state of the United States or
the securities laws of any other country and that in issuing and selling the
DUMA Shares to SELLERS pursuant hereto, DUMA is relying upon an exemption from
registration.  Resales of the DUMA Shares may only be made pursuant to an
effective registration statement or the availability of an exemption from
registration. All certificates evidencing the DUMA Shares shall, unless and
until removed in accordance with law, bear a restrictive legend substantially in
the following form:


The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the “Acts”),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.


10.2        Indemnification by DUMA. DUMA shall indemnify HCN and SELLERS in
respect of, and hold HCN and SELLERS harmless against, any and all debts,
obligations and other liabilities (whether absolute, accrued, contingent, fixed
or otherwise, or whether known or unknown, or due or to become due or
otherwise), monetary damages, fines fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation attorneys fees
and litigation costs) incurred or suffered by HCN and SELLERS):


(a)       resulting from any misrepresentation, breach of warranty or failure to
perform any covenant or agreement of DUMA contained in this Agreement; and


(b)       resulting from any liability of DUMA incurred or resulting from
activities that took place prior to the Closing not disclosed on the DUMA
Financial Statements.


10.3        Indemnification by HCN.  HCN shall indemnify DUMA in respect of, and
hold DUMA harmless against, any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), monetary damages, fines fees,
penalties, interest obligations, deficiencies, losses and expenses (including
without limitation attorneys fees and litigation costs) incurred or suffered by
DUMA:


(a)       resulting from any misrepresentation, breach of warranty or failure to
perform any covenant or agreement of HCN contained in this Agreement; and,


(b)       resulting from any liability of HCN incurred or resulting from
activities that took place prior to the Closing not disclosed on the HCN
Financial Statements.
 
10.4 Indemnification by each individual SELLER. Each SELLER as to himself
individually shall indemnify DUMA in respect of, and hold DUMA harmless against,
any and all debts, obligations and other liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether known or unknown, or due or to become
due or otherwise), monetary damages, fines fees, penalties, interest
obligations, deficiencies, losses and expenses (including without limitation
attorneys fees and litigation costs) incurred or suffered by DUMA resulting from
any misrepresentation, breach of warranty or failure to perform any covenant or
agreement of Seller contained in this Agreement.

--------------------------------------------------------------------------------



ARTICLE XI


MISCELLANEOUS


11.1        Expenses. Each party shall each pay its own expenses incident to the
negotiation, preparation, and carrying out of this Agreement, including legal
and accounting and audit fees.


11.2        Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in any certificate delivered by or on
behalf of DUMA, HCN or SELLERS pursuant hereto, or in connection with the
actions contemplated hereby shall be deemed representations, warranties and
covenants by HCN, SELLERS and DUMA as the case may be, hereunder.


11.3        Publicity. The Parties shall not issue any press release or make any
other public statement, in each case, relating to, in connection with or arising
out of this Agreement or the transactions contemplated hereby, without obtaining
the prior approval of the other, which shall not be unreasonably withheld or
delayed, except that prior approval shall not be required if, in the reasonable
judgment of DUMA prior approval by other Parties would prevent the timely
dissemination of such release or statement in violation of applicable federal
securities laws, rules or regulations.


11.4        Non-Disclosure. A disclosing party will not at any time after the
date of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) (“Confidential Information”). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.

--------------------------------------------------------------------------------

11.5        Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement.


11.6        Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be sent by the
United States Postal Service, registered or certified mail, return receipt
requested, or personally delivered by a nationally recognized express overnight
courier service, charges prepaid, to the following addresses (or such other
addresses as the parties may specify from time to time in accordance with this
Section)


To HCN:


Chief Executive Officer
Hydrocarb Corporation
800 Gessner, Suite 200
HoustonTexas 77024


To DUMA:


Chief Executive Officer
Duma Energy Corp.
800 Gessner, Suite 200
Houston, Texas 77024


To each SELLER:  As documented by HCN


To each RIGHTS HOLDER:  As documented by DUMA.


Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest the tenth business day
following the date deposited with the United States Postal Service or 72 hours
after sending by courier service.


11.7        Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of TEXAS without giving effect to
the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
the state of TEXAS for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.

--------------------------------------------------------------------------------

11.8        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


11.9        No Implied Waiver; Remedies. No failure or delay on the part of the
parties hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


11.10      Entire Agreement. This Agreement, including the Exhibits attached
hereto, sets forth the entire understandings of the parties with respect to the
subject matter hereof, and it incorporates and merges any and all previous
communications, understandings, oral or written as to the subject matter hereof,
and cannot be amended or changed except in writing, signed by the parties.


11.11      Headings. The headings of the Sections of this Agreement, where
employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.


11.12      Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


11.13      Attorneys Fees. In the event any legal action is brought to interpret
or enforce this Agreement, the party prevailing in such action shall be entitled
to recover its attorneys’ fees and costs in addition to any other relief that it
is entitled.


11.14      Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.


11.15        Tax Free Exchange of Stock for Stock.  It is the intent of the
Parties hereto that the stock for stock exchanges contemplated herein be an IRS
Tax Code 368B tax free exchange of stock for stock and reorganization (26 U.S.C.
368B).

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


DUMA:
DUMA ENERGY CORP. a Nevada Corporation
 
 
 
 
By: /s/ Pasquale Scaturro
 
 
Pasquale Scaturro, CEO
 



HCN:
HYDROCARB CORPORATION. a Nevada Corporation
 
 
 
 
By: /s/ Kent Watts
 
 
Kent Watts, CEO
 



SELLERS:
As signed on Exhibit A-1


RIGHT HOLDERS:
As signed on Exhibit B
 
 

--------------------------------------------------------------------------------